IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                            No. 95-40022
                        Conference Calendar
                         __________________

VANCE LEVELL JOHNSON,

                                       Plaintiff-Appellant,

versus

JIMMY E. ALFORD ET AL.,


                                       Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:94-CV-409
                        - - - - - - - - - -
                           June 30, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Vance Johnson alleged that the defendants violated his

constitutional rights by enacting several administrative

lockdowns against his cell block.   Johnson alleged that he was

released from the last lockdown on March 16, 1992.     Johnson filed

his action around June 6, 1994.

     In 42 U.S.C. § 1983 suits, federal courts borrow the forum

state's general or residual personal injury limitations period

and any applicable state tolling provisions.   In Texas, the

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-40022
                                  -2-


applicable period is two years.     Rodriguez v. Holmes, 963 F.2d

799, 803 (5th Cir. 1992).    However, federal law controls when the

cause of action accrues.    Under the federal standard, the statute

of limitations begins to run from the moment the plaintiff knows

or has reason to know that he has been injured and who has

inflicted the injury.     Moore v. McDonald, 30 F.3d 616, 620-21

(5th Cir. 1994).    Because Johnson knew or should have known of

his alleged constitutional injuries and the people responsible

for them by March 16, 1992, at the latest, the limitations period

for filing suit regarding his grievances ended on March 16, 1994.

See id.

     Johnson states that the statute of limitations should be

tolled because he originally filed a suit regarding the alleged

violations surrounding the lockdowns on August 17, 1993.

However, Johnson admits that he requested dismissal of his August

17, 1993 suit.    Johnson also alleges that he made a good faith

effort to meet the statute of limitations.

     There are no applicable suspension or tolling provisions

which would apply to Johnson's situation.    Under Texas law, a

dismissal is the equivalent of a suit having never been filed.

Cunningham v. Fox, 879 S.W.2d 210, 212 (Tex. Ct. App. 1994).       If

a suit is dismissed, limitations run from the time the cause of

action accrued, and the limitations is not tolled for any new

pleading filed.    Id.   The two-year limitations period had been

expired by at least two and one-half months before Johnson filed

his action.   The district court did not err in dismissing the

suit with prejudice.
            No. 95-40022
                 -3-


AFFIRMED.